Mr. Justice Brown,
after making the above statement, delivered the opinion of the court.
As the sole question presented by the record in these case's was whether Porto Eico and the Hawaiian Islands were foreign countries within the meaning of the tariff laws, we must hold, *222for the reasons stated in De Lima v. Bidwell, just decided, that the board of general appraisers had no jurisdiction of the cases.

The judgments of the Circuit Court are therefore reversed, and the cases remanded to that .court with instructions to reverse the action of the hoard of general appraisers.